Exhibit Letterhead of Bagell, Josephs, Levine & Company, L.L.C. November 11, 2008 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 RE: Atlantis Technology Group We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on August 6th, 2008, to be filed by our former client, Atlantis Technology Group.We agree with the statements made in response to that Item insofar as they related to our Firm. Very truly yours, /s/ Bagell, Josephs, Levine & Company, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey
